O\CJ`l -l> C)D l\D

§

10
11
12
13
14
15
16
17
18
19

20
21
22
23

24
25
26

Case 2:18-cv-01619-JLR Doeument 9-1 Filed 11/12/18 Page l of 3

Hon. J ames L. Rol)art

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

k AT SEA'I'I`LE
JASON BROWN,
Plaintiff, No. 18-cv-01619-JLR _
v. l§'P-RGPQS~E-B'] ORDER GRANTING
STIPULATED MOTION FOR RELIEF
ALLSTREAM BUSINESS US, INC., an FROM DEADLINE FOR
Oregon corporation, ALLSTREAM DEFENDANTS TO FILE

BUSINESS US, LLC, an Oregon limited RESPONSIVE PLEADING
liability company and ELECTRIC l
LIGHTWAVE, LLC, a DelaWare Limited
Liability Colnpany,

Defendants.

 

 

 

 

THIS MATI`ER, having come before the Court on Plaintiff Jason Brown and
Defendants Allstream Business US, lnc., Allstrealn Business US, LLC, and Electric
Lightwave, LLC’S Stipulated Motion for Relief from Deadline for Defendants to File
Responsive Pleading, and the Court having reviewed the motion and for good cause
shown,

IT IS HEREBY ORDERED THAT:

The Stipulated Motion for Relief from Deadline for Defendants to File a

Responsive Pleading is GRANTED and the deadline for each Defendant to file its
//

[PRoPoSED] oRDER GRANTING MoTION FoR BuLL_ARD LAW
RELIEF FRoM DEADLINE FoR DEFENDANTS To A ”r°;‘§;:'§;js' §;’[;‘;;a“°“
FILE RESPONSIVE PLEADING - 1 200 va Marketstreet, Sune 1900

Case No. 18-cv-0161o-JLR Porrland, Oregon 91201
(503) 248-1134

Fax; (503) 224-3351

 

 

 

\OOO\]O\O`l-|>~C.O

10

12
13
14
15
16
17
18
19

20
21
22
23
24
25
26

 

 

Case 2:18-cv-01619-JLR Document 9-1 Fi!ed 11/12/18 Page 2013 '

responsive pleading is extended by fourteen (14) days, to and including November 27,

2018.

Presented by:

s/ Me§zan J. Crowhurst

Megan J. Crowhurst, WSB No. 50795
Attorney for Defendants

natedthis \?>”~"“ day 01 @~JW\\@ 7,201,,8.,, ,
5 ..l..,... 1 1193

 

 

HONO

 

ABLE JAMES L. Ro`BART

UNITED STATES DISTRICT JUDGE

[PROPOSED] ORDER GRANTING MOTION FOR
RELIEF FROM DEADLINE FOR DEFENDANTS TO
FILE RESPONSIVE PLEADING - 2

Case No. 18-cv-01610-JLR

BULLARD |_AW

A Professiona| Corporation
Attorneys at Law
200 SW Market Street, Suite 1900
Port|and, Oregon 97201
(503) 248-1134
Fax: (503) 224-8851

 

 

